Table of Contents


Exhibit 10.15
HYSTER-YALE MATERIALS HANDLING, INC.
LONG-TERM EQUITY INCENTIVE PLAN


1.
Purpose of the Plan

The purpose of this Long-Term Equity Incentive Plan (this “Plan”) is to further
the long-term profits and growth of Hyster-Yale Materials Handling, Inc. (the
“Company”) by enabling the Company and/or its wholly-owned subsidiaries
(together with the Company, the “Employers”) to attract, retain and reward
executive employees of the Employers by offering long-term incentive
compensation to those executive employees who will be in a position to make
significant contributions to such profits and growth. This incentive
compensation is in addition to annual compensation and is intended to encourage
enhancement of the Company's stockholder value.
2.
Definitions

(a)
“Average Award Share Price.” Except as otherwise provided in the Guidelines for
the 2012 and 2013 Performance Periods, Average Award Share Price means the
lesser of (i) the average of the closing price per share of Class A Common Stock
on the New York Stock Exchange on the Friday (or if Friday is not a trading day,
the last trading day before such Friday) for each week during the calendar year
preceding the commencement of the Performance Period (or such other previous
calendar year as determined by the Committee and specified in the Guidelines;
provided, however, that with respect to any Qualified Performance-Based Award,
such determination shall be made not later than 90 days after the commencement
of the applicable Performance Period) or (ii) the average of the closing price
per share of Class A Common Stock on the New York Stock Exchange on the Friday
(or if Friday is not a trading day, the last trading day before such Friday) for
each week of the applicable Performance Period.

(b)
“Award” means an award paid to a Participant under this Plan for a Performance
Period (or portion thereof) in an amount determined pursuant to a formula based
upon the achievement of Performance Objectives which is established by the
Committee; provided, however, that with respect to any Qualified
Performance-Based Award, such formula shall be established not later than 90
days after the commencement of the Performance Period on which the Award is
based and prior to the completion of 25% of such Performance Period. The
Committee shall allocate the amount of an Award between the cash component, to
be paid in cash, and the equity component, to be paid in Award Shares, pursuant
to a formula which is established by the Committee; provided, however, that with
respect to any Qualified Performance-Based Award, such formula shall be
established not later than 90 days after the commencement of the Performance
Period on which the Award is based and prior to the completion of 25% of such
Performance Period.

(c)
“Award Shares” means fully-paid, non-assessable shares of Class A Common Stock
that are issued pursuant to, and with such restrictions as are imposed by, the
terms of this Plan and the Guidelines. Such shares may be shares of original
issuance or treasury shares or a combination of the foregoing and, in the
discretion of the Company, may be issued as certificated or uncertificated
shares.

(d)
“Change in Control” means the occurrence of an event described in Appendix 1
hereto.

(e)
“Class A Common Stock” means the Company's Class A Common Stock, par value $1.00
per share.

(f)
“Committee” means the Compensation Committee of the Company's Board of Directors
or any other committee appointed by the Company's Board of Directors to
administer this Plan in accordance with Section 3, so long as any such committee
consists of not less than two directors of the Company and so long



1

--------------------------------------------------------------------------------

Table of Contents


as each member of the Committee (i) is an “outside director” for purposes of
Section 162(m) and (ii) is a “non-employee director” for purposes of Rule 16b-3.
(g)
“Covered Employee” means any Participant who is a “covered employee” for
purposes of Section 162(m) or any Participant who the Committee determines in
its sole discretion could become a “covered employee.”

(h)
“Guidelines” means the guidelines that are approved by the Committee for the
administration of the Awards granted under this Plan. To the extent that there
is any inconsistency between the Guidelines and this Plan, the Guidelines will
control.

(i)
“Participant” means any person who is classified as a salaried employee of the
Employers (including directors of the Employers who are also salaried employees
of the Employers) who, in the judgment of the Committee, occupies a position in
which his efforts may significantly contribute to the profits or growth of the
Company and who is designated by the Compensation Committee as a Participant in
the Plan. A “Non-U.S. Participant” shall mean a Participant who resides outside
of the U.S. and a “U.S. Participant” shall mean any Participant who is not a
Non-U.S. Participant. Notwithstanding the foregoing, (A) leased employees (as
defined in Code Section 414) and (B) persons who are participants in the NACCO
Materials Handling Group, Inc. Long-Term Incentive Compensation Plan for a
particular Performance Period shall not be eligible to participate in this Plan
for the same Performance Period.

(j)
“Payment Period” means, with respect to any Performance Period, the period from
January 1 to March 15 of the calendar year immediately following the calendar
year in which such Performance Period ends.

(k)
“Performance Period” means any period of one or more years (or portion thereof)
on which an Award is based, as established by the Committee. Any Performance
Period(s) applicable to a Qualified Performance-Based Award shall be established
by the Committee not later than 90 days after the commencement of the
Performance Period on which such Qualified Performance-Based Award will be based
and prior to completion of 25% of such Performance Period.

(l)
“Performance Objectives” shall mean the performance objectives established
pursuant to this Plan for Participants. Performance Objectives may be described
in terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or any subsidiary, division, business
unit, department or function of the Company. Performance Objectives may be
measured on an absolute or relative basis. Different groups of Participants may
be subject to different Performance Objectives for the same Performance Period.
Relative performance may be measured by a group of peer companies or by a
financial market index. Any Performance Objectives applicable to a Qualified
Performance-Based Award shall be based on one or more, or a combination, of the
following criteria, or the attainment of specified levels of growth or
improvement in one or more, or a combination, of the following criteria: return
on equity, return on total capital employed, diluted earnings per share, total
earnings, earnings growth, return on capital, return on assets, return on sales,
earnings before interest and taxes, revenue, revenue growth, gross margin, net
or standard margin, return on investment, increase in the fair market value of
shares, share price (including, but not limited to, growth measures and total
stockholder return), operating profit, net earnings, cash flow (including, but
not limited to, operating cash flow and free cash flow), inventory turns,
financial return ratios, market share, earnings measures/ratios, economic value
added, balance sheet measurements (such as receivable turnover), internal rate
of return, customer satisfaction surveys or productivity, net income, operating
profit or increase in operating profit, market share, increase in market share,
sales value increase over time, economic value added, economic value increase
over time, new project development or net sales.

(m)
“Qualified Performance-Based Award” shall mean any Award or portion of an Award
granted to a Covered Employee that is intended to satisfy the requirements for
“qualified performance-based compensation” under Section 162(m).



2

--------------------------------------------------------------------------------

Table of Contents


(n)
“Retire” or “Retirement” means a termination of employment after reaching age 60
with at least 15 years of service.

(o)
“Rule 16b-3” means Rule 16b-3 promulgated under the Securities Exchange Act of
1934 (or any successor rule to the same effect), as in effect from time to time.

(p)
“Salary Points” means the salary points assigned to a Participant by the
Committee for the applicable Performance Period pursuant to the Hay salary point
system, or any successor salary point system adopted by the Committee.

(q)
“Section 162(m)” means Section 162(m) of the Internal Revenue Code of 1986, as
amended, or any successor provision.

(r)
“Spin-Off Date” means the “Spin-Off Date,” as such term is defined in the 2012
Separation Agreement between NACCO Industries, Inc. and Hyster-Yale Materials
Handling, Inc.

(s)
“Target Award” means a dollar amount calculated by multiplying (i) the
designated salary midpoint that corresponds to a Participant's Salary Points by
(ii) the long-term incentive compensation target percent for those Salary Points
for the applicable Performance Period, as determined by the Committee. The
Target Award is the award that would be paid to a Participant under this Plan if
each Performance Objective was met.

3.
Administration

This Plan shall be administered by the Committee. The Committee shall have
complete authority to interpret all provisions of this Plan consistent with law,
to prescribe the form of any instrument evidencing any Award granted under this
Plan, to adopt, amend and rescind general and special rules and regulations for
its administration (including, without limitation, the Guidelines), and to make
all other determinations necessary or advisable for the administration of this
Plan. Notwithstanding the foregoing, no such action may be taken by the
Committee that would cause any Qualified Performance-Based Awards to be
includable as “applicable employee remuneration” of such Participant, as such
term is defined in Section 162(m) (i.e., to no longer qualify for the exception
for “qualified performance-based compensation” under Section 162(m)). A majority
of the Committee shall constitute a quorum, and the action of members of the
Committee present at any meeting at which a quorum is present, or acts
unanimously approved in writing, shall be the act of the Committee. All acts and
decisions of the Committee with respect to any questions arising in connection
with the administration and interpretation of this Plan, including the
severability of any or all of the provisions hereof, shall be conclusive, final
and binding upon the Employers and all present and former Participants, all
other employees of the Employers, and their respective descendants, successors
and assigns. No member of the Committee shall be liable for any such act or
decision made in good faith.
4.
Eligibility

Each Participant shall be eligible to participate in this Plan and receive
Awards in accordance with Section 5. The Committee shall have the discretion to
grant an Award to a Participant who does not meet the requirements specified in
Section 5; provided that no such action may be taken by the Committee that would
cause any Qualified Performance-Based Awards to be includable as applicable
employee remuneration of such Participant, as such term is defined in
Section 162(m) (i.e., to no longer qualify for the exception for “qualified
performance-based compensation” under Section 162(m)).
5.
Awards

The Committee may, from time to time and upon such conditions as it may
determine, authorize the payment of Awards to Participants, which shall be
consistent with, and shall be subject to all of the requirements of, the
following provisions:


3

--------------------------------------------------------------------------------

Table of Contents


(a)
The Committee shall approve (i) a Target Award to be granted to each Participant
and (ii) a formula for determining the amount of each Award, which formula is
based upon the Company's achievement of Performance Objectives; provided,
however, that with respect to any Award that is designated by the Committee as a
Qualified Performance-Based Award, the Committee shall approve the foregoing not
later than the 90th day of the applicable Performance Period and prior to the
completion of 25% of such Performance Period. Each grant shall specify an
initial allocation between the cash portion of the Award and the equity portion
of the Award.

(b)
Prior to the end of the Payment Period, the Committee shall approve (i) a
preliminary calculation of the amount of each Award based upon the application
of the formula and actual performance relative to the Target Awards previously
determined in accordance with Section 5(a); and (ii) a final calculation of the
amount of each Award to be paid to each Participant for the Performance Period.
Such approval shall be certified by the Committee before any amount is paid
under any Award with respect to that Performance Period. Notwithstanding the
foregoing, the Committee shall have the power to (1) decrease the amount of any
Award below the amount determined in accordance with the foregoing provisions;
(2) increase the amount of any Award above the initial amount determined in
accordance with the foregoing provisions or adjust the amount thereof in any
other manner determined by the Committee in its sole and absolute discretion;
and/or (3) adjust the allocation between the cash portion of the Award and the
equity portion of the Award; provided, however, that (A) no such decrease may
occur following a Change in Control and (B) no such increase, change or
adjustment may be made that would cause any Qualified Performance-Based Award to
be includable as “applicable employee remuneration” of such Participant, as such
term is defined in Section 162(m) (i.e., to no longer qualify for the exception
for “qualified performance-based compensation” under Section 162(m)). No Award,
including any Award equal to the Target Award, shall be payable under this Plan
to any Participant except as determined by the Committee.

(c)
Calculations of Target Awards for a Performance Period shall initially be based
on the Participant's Salary Points as of January 1st of the first year of the
Performance Period. However, such Target Awards shall be changed during or after
the Performance Period under the following circumstances: (i) if a Participant
receives a change in Salary Points, salary midpoint and/or long-term incentive
compensation target percentage during a Performance Period, such change shall be
reflected in a pro-rata Target Award, (ii) employees hired into or promoted into
a position eligible to participate in the Plan during a Performance Period will
be assigned a pro-rated Target Award based on their length of service during the
Performance Period; provided that the employees have been employed by the
Employers for at least 90 days during the Performance Period and (iii) the
Committee may increase or decrease the amount of the Target Award at any time,
in its sole and absolute discretion; provided, however, that (X) no such
decrease may occur following a Change in Control and (Y) no such increase,
adjustment or any other change may be made that would cause any Qualified
Performance-Based Award to be includable as “applicable employee remuneration”
of such Participant, as such term is defined in Code Section 162(m) (i.e., to no
longer qualify for the exception for “qualified performance-based compensation”
under Code Section 162(m)). Unless otherwise determined by the Committee (in its
sole and absolute discretion), in order to be eligible to receive an Award for a
Performance Period, the Participant must be employed by an Employer and must be
a Participant on December 31st of the last year of the Performance Period.
Notwithstanding the foregoing, if a Participant dies, becomes disabled or
Retires during the Performance Period, the Participant shall be entitled to a
pro-rata portion of the Award for such Performance Period, calculated based on
actual performance for the entire Performance Period and the number of days the
Participant was actually employed by the Employers during the Performance
Period.

(d)
Each Award shall be fully paid during the Payment Period and shall be paid
partly in cash and partly in Award Shares. Notwithstanding the foregoing, the
Committee, in its sole and absolute discretion, may require that an Award that
is payable to a Non U.S. Participant may be paid fully in cash. The number of
Award Shares to



4

--------------------------------------------------------------------------------

Table of Contents


be issued to a Participant shall be determined by dividing the equity portion of
the Award by the Average Award Share Price (subject to adjustment as described
in Subsection (b) above). The Company shall pay any and all brokerage fees and
commissions incurred in connection with any purchase by the Company of shares
which are to be issued as Award Shares and the transfer thereto to Participants.
Awards shall be paid subject to all withholdings and deductions pursuant to
Section 6. Notwithstanding any other provision of this Plan, the maximum amount
paid to a Participant in a single calendar year as a result of Awards under this
Plan shall not exceed the greater of (i) $12,000,000 or (ii) the fair market
value of 50,000 Award Shares, determined at the time of payment.
(e)
At such time as the Committee approves a Target Award and formula for
determining the amount of each Award, the Committee shall designate whether all
or any portion of the Award is a Qualified Performance-Based Award.

6.
Withholding Taxes/Offsets

(a)
To the extent that an Employer is required to withhold federal, state or local
taxes in connection with any Award paid to a Participant under this Plan, and
the amounts available to the Employer for such withholding are insufficient, it
shall be a condition to the receipt of such Award that the Participant make
arrangements satisfactory to the Company for the payment of the balance of such
taxes required to be withheld, which arrangements (in the discretion of the
Committee) may include relinquishment of a portion of such Award. The Company
and a Participant may also make similar arrangements with respect to the payment
of any other taxes derived from or related to the Award with respect to which
withholding is not required.

(b)
If, prior to the payment of any Award, it is determined by an Employer, in its
sole and absolute discretion that any amount of money is owed by the Participant
to the Employer, the Award otherwise payable to the Participant may be reduced
in satisfaction of the Participant's debt to such Employer. Such amount(s) owed
by the Participant to the Employer may include, but is not limited to, the
unused balance of any cash advances previously obtained by the Participant, or
any outstanding credit card debt incurred by the Participant.

7.
Change in Control

(a)
The following provisions shall apply notwithstanding any other provision of this
Plan to the contrary.

(b)
Amount of Award for Year of Change In Control. In the event of a Change in
Control during a Performance Period, the amount of the Award payable to a
Participant who is employed by an Employer on the date of the Change in Control
(or who died, become permanently disabled or Retired during such Performance
Period and prior to the Change in Control) for such Performance Period shall be
equal to the Participant's Target Award for such Performance Period, multiplied
by a fraction, the numerator of which is the number of days during the
Performance Period during which the Participant was employed by the Employers
prior to the Change in Control and the denominator of which is the number of
days in the Performance Period.

(c)
Time of Payment. In the event of a Change in Control, the payment date of all
outstanding Awards (including, without limitation, the pro-rata Target Award for
the Performance Period during which the Change in Control occurred) shall be the
date that is between two days prior to, or within 30 days after, the date of the
Change in Control, as determined by the Committee in its sole and absolute
discretion.

8.
Award Shares Terms and Restrictions

(a)
Award Shares granted to a Participant shall entitle such Participant to voting,
dividend and other ownership rights. Each payment of Award Shares shall be
evidenced by an agreement executed on behalf of the Company by an authorized
officer and delivered to and accepted by such Participant. Each such agreement



5

--------------------------------------------------------------------------------

Table of Contents


shall contain such terms and provisions, consistent with this Plan, as the
Committee may approve, including, without limitation, prohibitions and
restrictions regarding the transferability of Award Shares.
(b)
Except as otherwise set forth in this Section, Award Shares shall not be
assigned, transferred, exchanged, pledged, hypothecated or encumbered (a
"Transfer") by a Participant or any other person, voluntarily or involuntarily,
other than a Transfer of Award Shares (i) by will or the laws of descent and
distribution, (ii) pursuant to a domestic relations order meeting the definition
of a qualified domestic relations order under Section 206(d)(3)(B) of the
Employee Retirement Income Security Act of 1974, as amended (“QDRO”), (iii) to a
trust for the benefit of a Participant or his spouse, children or grandchildren
(provided that Award Shares transferred to such trust shall continue to be Award
Shares subject to the terms of this Plan) or (iv) with the consent of the
Committee, after the substitution by a Participant of a number of shares of
Class A or Class B Common Stock of the Company (the "New Shares") for an equal
number of Award Shares, whereupon the New Shares shall become and be deemed for
all purposes to be Award Shares, subject to all of the terms and conditions
imposed by this Plan and the Guidelines on the shares for which they are
substituted, including the restrictions on Transfer, and the restrictions hereby
imposed on the shares for which the New Shares are substituted shall lapse and
such shares shall no longer be subject to this Plan or the Guidelines. The
Company shall not honor, and shall instruct the transfer agent not to honor, any
attempted Transfer and any attempted Transfer shall be invalid, other than
Transfers described in clauses (i) through (iv) above.

(c)
Each Award shall provide that a Transfer of the Award Shares shall be prohibited
or restricted for a period of ten years from the last day of the Performance
Period, or such other shorter or longer period as may be determined by the
Committee (in its sole and absolute discretion) from time to time.
Notwithstanding the foregoing, such restrictions shall automatically lapse on
the earliest of (i) the date the Participant dies or becomes permanently
disabled, (ii) five years (or earlier with the approval of the Committee) after
the Participant Retires, (iii) an extraordinary release of restrictions pursuant
to Subsection (d) below, or (iv) a release of restrictions as determined by the
Committee in its sole and absolute discretion (including, without limitation, a
release caused by a termination of this Plan). Following the lapse of
restrictions pursuant to this Subsection or Subsection (d) below, the shares
shall no longer be “Award Shares” and, at the Participant's request, the Company
shall take all such action as may be necessary to remove such restrictions from
the stock certificates, or other applicable records with respect to
uncertificated shares, representing the Award Shares, such that the resulting
shares shall be fully paid, nonassessable and unrestricted by the terms of this
Plan.

(d)
Extraordinary Release of Restrictions.

(i)
A Participant may request in writing that a Committee member authorize the lapse
of restrictions on a Transfer of such Award Shares if the Participant desires to
dispose of such Award Shares for (A) the purchase of a principal residence for
the Participant, (B) payment of medical expenses for the Participant, his spouse
or his dependents, (C) payment of expenses for the education of the Participant,
his spouse or his dependents for the next 18 months or (iv) any other
extraordinary reason which the Committee has previously approved in writing The
Committee shall have the sole power to grant or deny any such request. Upon the
granting of any such request, the Company shall cause the release of
restrictions in the manner described in Subsection (c) on such number of Award
Shares as the Committee shall authorize.

(ii)
A Participant who is employed by the Employers may request such a release at any
time following the third anniversary of the date the Award Shares were issued;
provided that the restrictions on no more than 20% of such Award Shares may be
released pursuant to this Subsection (d). A Participant who is no longer
employed by the Employers may request such a release at any time following the



6

--------------------------------------------------------------------------------

Table of Contents


second anniversary of the date the Award Shares were issued; provided that the
restrictions on no more than 35% of such Award Shares may be released pursuant
to this Subsection (d).
(e)
Legend. The Company shall cause an appropriate legend to be placed on each
certificate, or other applicable records with respect to uncertificated shares,
for the Award Shares, reflecting the foregoing restrictions.

9.
Amendment, Termination and Adjustments

(a)
The Committee, subject to approval by the Board of Directors of the Company, may
alter or amend this Plan from time to time or terminate it in its entirety;
provided, however, that no such action shall, without the consent of a
Participant, affect the rights in (i) an outstanding Award of a Participant that
was previously approved by the Committee for a Performance Period but has not
yet been paid or (ii) any Award Shares that were previously issued to a
Participant under this Plan. Unless otherwise specified by the Committee, all
Award Shares that were issued prior to the termination of this Plan shall
continue to be subject to the terms of this Plan following such termination;
provided that the Transfer restrictions on such Shares shall lapse as otherwise
provided in Section 8.

(b)
The Committee may make or provide for an adjustment in (A) the total number of
Award Shares to be issued under this Plan specified in Section 10 or (B) the
definition of Average Award Share Price as the Committee in its sole discretion,
exercised in good faith, may determine is equitably required to reflect (i) any
stock dividend, stock split, combination of shares, recapitalization or any
other change in the capital structure of the Company, (ii) any merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization, partial
or complete liquidation or other distribution of assets, issuance of rights or
warrants to purchase securities, or (iii) any other corporate transaction or
event having an effect similar to any of the foregoing (collectively, the
“Extraordinary Events”). Any securities that are distributed in respect to Award
Shares in connection with any of the Extraordinary Events shall be deemed to be
Award Shares and shall be subject to the Transfer restrictions set forth herein
to the same extent and for the same period as if such securities were the
original Award Shares with respect to which they were issued, unless such
restrictions are waived or otherwise altered by the Committee.

(c)
Notwithstanding the provisions of Subsection (a) or Subsection (b), without
further approval by the stockholders of the Company, no such action shall
(i) increase the maximum number of Award Shares to be issued under this Plan
specified in Section 10 (except that adjustments and additions expressly
authorized by this Section shall not be limited by this clause (i)), (ii) cause
Rule 16b-3 to become inapplicable to this Plan or (iii) cause any amount of any
Qualified Performance-Based Award to be includable as “applicable employee
remuneration” of such Participant, as such term is defined in Section 162(m)
(i.e., to no longer qualify for the exception for “qualified performance-based
compensation” under Section 162(m)).

10.
Award Shares Subject to Plan

Subject to adjustment as provided in this Plan, the total number of shares of
Class A Common Stock that may be issued as Award Shares under this Plan shall be
750,000.
11.
Approval by Stockholders

This Plan will be submitted for approval by the stockholders of the Company. If
such approval has not been obtained by July 1, 2013, all grants of Target Awards
made on or after January 1, 2013 for Performance Periods beginning on or after
January 1, 2013 will be rescinded.


7

--------------------------------------------------------------------------------

Table of Contents


12.
General Provisions

(a)
No Right of Employment. Neither the adoption or operation of this Plan, nor any
document describing or referring to this Plan, or any part thereof, shall confer
upon any employee any right to continue in the employ of the Employers, or shall
in any way affect the right and power of the Employers to terminate the
employment of any employee at any time with or without assigning a reason
therefor to the same extent as the Employers might have done if this Plan had
not been adopted.

(b)
Governing Law. The provisions of this Plan shall be governed by and construed in
accordance with the laws of the State of Delaware.

(c)
Miscellaneous. Headings are given to the sections of this Plan solely as a
convenience to facilitate reference. Such headings, numbering and paragraphing
shall not in any case be deemed in any way material or relevant to the
construction of this Plan or any provisions thereof. The use of the masculine
gender shall also include within its meaning the feminine. The use of the
singular shall also include within its meaning the plural, and vice versa.

(d)
Limitation on Rights of Employees. No Trust. No trust has been created by the
Employers for the payment of Awards under this Plan; nor have the employees been
granted any lien on any assets of the Employers to secure payment of such
benefits. This Plan represents only an unfunded, unsecured promise to pay by the
Company and a participant hereunder is a mere unsecured creditor of the Company.

(e)
Non-transferability of Awards. Awards shall not be transferable by a
Participant. Award Shares paid pursuant to an Award shall be transferable,
subject to the restrictions described in Section 8.

(f)
Section 409A of the Internal Revenue Code. This Plan is intended to be exempt
from the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and applicable Treasury Regulations issued thereunder, and shall be
administered in a manner that is consistent with such intent.

13.
Effective Date

This Plan shall be effective as of, and contingent upon, the Spin-Off Date.
Appendix 1.    Change in Control.
Change in Control. The term “Change in Control” shall mean the occurrence of
(i), (ii) or (iii) below; provided that such occurrence occurs on or after the
Spin-Off Date and meets the requirements of Treasury Regulation Section
1.409A-3(i)(5) (or any successor or replacement thereto) with respect to a
Participant:
i. Any “Person” (as such term is used in Sections 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
one or more Permitted Holders, is or becomes the “beneficial owner”(as defined
in Rules 13d-3 and 13d-5 of the Exchange Act), directly or indirectly, of more
than 50% of the combined voting power of the then outstanding voting securities
of Hyster-Yale Materials Handling, Inc. (“HY”), other than any direct or
indirect acquisition, including but not limited to an acquisition by purchase,
distribution or otherwise, of voting securities:
(A) directly from HY that is approved by a majority of the Incumbent Directors
(as defined below); or
(B) by any Person pursuant to an Excluded HY Business Combination (as defined
below);


8

--------------------------------------------------------------------------------

Table of Contents


provided, that if at least a majority of the individuals who constitute
Incumbent Directors determine in good faith that a Person has become the
“beneficial owner”(as defined in Rules 13d-3 and 13d-5 of the Exchange Act) of
more than 50% of the combined voting power of the outstanding voting securities
of HY inadvertently, and such Person divests as promptly as practicable a
sufficient number of shares so that such Person is the “beneficial owner”(as
defined in Rules 13d-3 and 13d-5 of the Exchange Act) of 50% or less of the
combined voting power of the outstanding voting securities of HY, then no Change
in Control shall have occurred as a result of such Person's acquisition; or
ii.
a majority of the Board of Directors of HY ceases to be comprised of Incumbent
Directors; or

iii.
the consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of HY or the acquisition
of assets of another corporation, or other transaction involving HY (“HY
Business Combination”) excluding, however, such a Business Combination pursuant
to which both of the following apply (such a Business Combination, an “Excluded
HY Business Combination”):

(A) the individuals and entities who beneficially owned, directly or indirectly,
HY immediately prior to such HY Business Combination beneficially own, directly
or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities of the entity resulting from such HY Business
Combination (including, without limitation, an entity that as a result of such
transaction owns HY or all or substantially all of the assets of HY, either
directly or through one or more subsidiaries); and
(B) at the time of the execution of the initial agreement, or of the action of
the Board of Directors of HY, providing for such HY Business Combination, at
least a majority of the members of the Board of Directors of HY were Incumbent
Directors.
III. Definitions. The following terms as used herein shall be defined as follow:
1. “Incumbent Directors” means the individuals who, as of the Spin-Off Date, are
Directors of HY and any individual becoming a Director subsequent to such date
whose election, nomination for election by HY's stockholders, or appointment,
was approved by a vote of at least a majority of the then Incumbent Directors
(either by a specific vote or by approval of the proxy statement of HY in which
such person is named as a nominee for director, without objection to such
nomination); provided, however, that an individual shall not be an Incumbent
Director if such individual's election or appointment to the Board of Directors
of HY occurs as a result of an actual or threatened election contest (as
described in Rule 14a‑12(c) of the Exchange Act) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board of Directors of HY.
2. “Permitted Holders” shall mean, collectively, (i) the parties to the 2012
Stockholders' Agreement, as amended from time to time, by and among the
“Depository”, the “Participating Stockholders” (both as defined therein) and HY;
provided, however, that for purposes of this definition only, the definition of
Participating Stockholders contained in the Stockholders' Agreement shall be
such definition in effect on the date of the Change in Control, (ii) any direct
or indirect subsidiary of HY and (iii) any employee benefit plan (or related
trust) sponsored or maintained by HY or any direct or indirect subsidiary of HY.






9